Harold Tessler, J.
The petitioner is unmarried and lives in Hollis, Queens County. He is a native American, having been born in Lunenburg County, Virginia, 40 years ago. His mother’s maiden name was Callie Bruce and his father’s name Woodson Johns. He is a high school graduate and is presently employed as a messenger with Western Union and expects sometime in the future to attend the New York Institute of Finance to study financing and stock and bond market procedures. After acquiring education in these subjects, the petitioner contemplates going into the financial investment field and states that it will be most advantageous to him in this endeavor, if he renounces his birth name and assumes the name of mikael habte wold-wossen.
About two and one-half years ago, the petitioner joined the Ethiopian Orthodox Church and now seeks to assume a name which is intended to be a typical Ethiopian name. The court’s research on the subject discloses that the foregoing names (apart from Mikael which is Michael in any language) are taken from the Amharic, the official language of Ethiopia, and have the following literal translations: habte means mercy; wold means son; wossen means border or boundary. The complete name bears the romantic idiomatic translation of ‘6 Michael, bearer of the richness of the Sun.” It is interesting to know that all of the above names are listed in Burke’s Peerage and that the name wold is borne by the present Premier and Minister of Agriculture of Ethiopia; wossen is borne by Alpha Wossen Selassie, the Crown Prince and son of Haille Selassie, Emperor of Ethiopia; habte is borne by several governors of Ethiopian provinces. Nowhere in the petitioner’s background or forebears does there appear even a remote connection or relationship with Ethiopia or its people, except for his rather recently acquired membership in the Ethiopian Orthodox Church.
The court cannot but inquire as to why the petitioner labors under the delusion that the name of mikael habte wold-wossen would better pave his path in his contemplated career in the world of finance. It seems evident to this court that far more necessary and desirable are the qualities of knowledge, skill and *32integrity. Combining the fine American name presently enjoyed by the petitioner with these qualities should permit Ms attainment of success in his chosen field no less than the name he seeks to assume. The name he presently bears is one that bespeaks his American forebears and heritage and tMs court will not aid him in his avowed intention to foreswear his original identity by assuming another and totally different name under the facts and circumstances set forth. Accordingly, the application is deMed.